Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 68} I concur in the bulk of the majority opinion. I write separately because not every picture maintained by the police departments in this case is an exception to the Public Records Act.
{¶ 69} The majority opinion states, “R.C. 149.43(A)(7)(b) unambiguously exempts the requested police officer photographs because they identify the officers’ occupation as peace officers.” Unquestionably, pictures of police officers in uniforms identify them as peace officers. Pictures that do not depict officers in their uniforms, however, do not “identify the officers’ occupation as peace officers.” A caption in a newspaper would identify the person in the nonuni*83formed picture as a peace officer, but the Plain Dealer and the Vindicator are not seeking captions; they are seeking pictures. I dissent to the extent that the majority opinion enables the police departments in this case to circumvent the Public Records Act by not releasing pictures of nonuniformed police officers.
Baker & Hostetler, L.L.P., and David L. Marburger, for relator Plain Dealer Publishing Company.
Subodh Chandra, Cleveland Director of Law, Barbara A. Langhenry, Chief Assistant Director of Law, and Thomas L. Anastos, Assistant Director of Law, for respondent city of Cleveland.
Gittes & Schulte, and Frederick M. Gittes; Baker & Hostetler, L.L.P., and David L. Marburger, for relator Vindicator Printing Company.
Iris Torres Guglucello, Youngstown Law Director, for respondent city of Youngstown.
Crabbe, Brown & James, L.L.P., Larry H. James, and Laura MacGregor Comek, urging denial of the writ in case No. 2004-0448 for amicus curiae National Fraternal Order of Police.
Paul L. Cox, Chief Counsel, Fraternal Order of Police of Ohio, Inc., urging denial of the writ in case No. 2004-0448 for amicus curiae Fraternal Order of Police of Ohio, Inc.
Faulkner, Muskovitz & Phillips, L.L.P., Robert M. Phillips, and Ryan J. Lemmerbrock, urging denial of the writ in case No. 2004-0448 for amicus curiae Fraternal Order of Police, Cleveland Lodge No. 8.
Walter & Haverfield, L.L.P., and Kenneth A. Zirm, urging granting of the writ in case No. 2004-1765 for amici curiae the Columbus Dispatch, the Copley Press, Inc., Beacon Journal Publishing Company, the Associated Press, the Cincinnati Enquirer, E.W. Scripps Company, Cox Ohio Publishing, the Blade, the Ohio Newspaper Association, and the Ohio Coalition for Open Government.
Marshall & Morrow, L.L.C., John S. Marshall, and Edward R. Forman, urging granting of the writ in case No. 2004-1765 for amici curiae the American Civil Liberties Union of Ohio Foundation, the Committee Against Sexual Harassment, and Copwatch.